Order filed December 15, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-16-00093-CR
                                    __________

                     FRANKLIN LEE RAY, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR39139


                                     ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s appointed
counsel, Alvaro Martinez, Jr., to file an appellate brief. The brief was originally due
on August 29, 2016. Counsel has filed, and this court has granted or granted in part,
three motions for extension of time to file the brief. This court also granted two
extensions on our own motion and issued a letter on November 8, 2016, in which we
explained that we deemed the inordinate delay in filing the brief in this cause to be
a serious matter and directed Martinez to file a brief on behalf of Appellant. On
December 1, we ordered Martinez to file a brief on or before 5:00 p.m. on December
8, 2016. However, Appellant’s brief still has not been filed.
      In light of the inordinate delay in filing Appellant’s brief, we abate the appeal
and remand the cause to the trial court so that it may determine the following:
      1. Whether Appellant desires to prosecute his appeal;
      2. Whether Appellant is indigent; and
      3. If Appellant is indigent, whether appointed counsel, Alvaro
         Martinez, Jr., should be removed as appellate counsel and new
         counsel appointed.
See TEX. R. APP. P. 38.8(b). We note that Appellant need not appear in person at the
hearing and that the trial court may permit him to appear via telephone. The trial
court is directed to make appropriate findings and recommendations and to appoint
new appellate counsel if appropriate. The trial court clerk is directed to prepare and
forward to this court a supplemental clerk’s record containing the findings,
recommendations, and any orders of the trial court. If a hearing is held, the court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing. These records are due to be filed in this court on or before January 13,
2017. Appellant’s brief will be due to be filed in this court within thirty days after
the date this appeal is reinstated.
      The appeal is abated.


                                                     PER CURIAM


December 15, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                          2